Citation Nr: 0508518	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  92-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
seizure disorder for the period from April 15, 1986, to April 
13, 1988.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1989 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO effectuated the grant of 
service connection for seizure disorder, and assigned a 
10 percent evaluation, effective April 15, 1996.

The veteran was subsequently granted a 40 percent evaluation, 
effective April 13, 1988, and granted a 60 percent 
evaluation, effective October 5, 1989.  The Board granted the 
veteran an 80 percent evaluation, which the RO effectuated 
and assigned an effective date of October 5, 1989.  The issue 
before the Board is whether the veteran warrants an 
evaluation in excess of 10 percent between April 15, 1986, to 
April 13, 1988, as the veteran has stated he is satisfied 
with the 40 percent evaluation from April 13, 1988, and the 
80 percent evaluation, effective October 5, 1989. 

In May 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  

This case has been remanded multiple times, most recently in 
November 2000 and October 2003, for additional development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 

In the November 2000 remand, the Board referred several 
issues to the RO for it to consider.  Those issues were 
adjudicated in a February 2002 rating decision.  The veteran 
has not submitted a notice of disagreement regarding those 
issues, and there has been no statement of the case or 
substantive appeal.  Therefore, none of those issues are part 
of the current appellate review.  38 C.F.R. § 20.200 (2004) 
(appeal before Board consists of timely filed notice of 
disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).


FINDING OF FACT

Between April 15, 1986, to April 13, 1988, seizure disorder 
was manifested by a confirmed diagnosis of epilepsy with a 
history of seizures.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
seizure disorder between April 15, 1986, to April 13, 1988, 
have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for an evaluation in excess of 
10 percent for a seizure disorder for the period from April 
15, 1986, to April 13, 1988 in a March 2004 letter.  VA 
informed the veteran that in order to establish an evaluation 
in excess of 10 percent, the evidence would need to show that 
his disability was worse than what the 10 percent evaluation 
contemplated.  The letter also notified the veteran that VA 
was responsible for getting relevant records from any federal 
agency, which included records from the military, VA records 
(which included private facilities where VA authorized 
treatment) and from the Social Security Administration.  VA 
also told the veteran that on his behalf, it would make 
reasonable efforts to obtain any relevant records not held by 
a federal agency, which could include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.  Finally, VA told the veteran, "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Additionally, VA has notified the veteran the reasons why an 
evaluation in excess of 10 percent for the period from April 
15, 1986, to April 13, 1988, cannot be granted in the August 
2002 and August 2004 supplemental statements of the case.  
The RO told the veteran that the evidence during that time 
period did not show that he met the criteria for a higher 
evaluation for the seizure disorder.  The March 1999 
statement of the case and the supplemental statements of the 
case also fully provided the laws and regulations pertaining 
to entitlement to the benefit sought.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claim.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review of this claim for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the RO has obtained private medical 
records and VA medical records.  The Board had remanded the 
claim for the RO to obtain VA treatment records for the 
period between April 1986 and April 1988.  The VA facility in 
Grand Junction, Colorado, stated that it did not have any 
records pertaining to the veteran.  The veteran was properly 
informed of VA's inability to obtain these records in the 
August 2002 supplemental statement of the case.  It does not 
appear that there are additional medical treatment records 
that are necessary to proceed to a decision on the issue 
being decided in this case.  Following the issuance of the 
March 2004 VCAA letter and the August 2004 supplemental 
statement of the case, the veteran has not indicated that 
there are any additional records that need to be obtained, 
nor did he submit any additional evidence or argument.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  
II.  Decision

The veteran claims that the 40 percent evaluation that was 
granted for the service-connected seizure disorder as of 
April 13, 1988, should go back to the date of his claim to 
reopen, here April 15, 1986.

The veteran's service-connected seizure disorder is evaluated 
as 10 percent disabling between April 15, 1986, and April 13, 
1988.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
seizure disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Under Diagnostic Code 8910, which it provides for a 10 
percent evaluation for a confirmed diagnosis of epilepsy with 
a history of seizures.  38 C.F.R. § 4.124a, Diagnostic Code 
8910.  Assignment of a 20 percent rating is warranted when 
there is at least 1 major seizure in the last 2 years; or at 
least 2 minor seizures in the last 6 months.  Id.  Assignment 
of a 40 percent rating is warranted when there is at least 1 
major seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  Id.  When 
continuous medication is shown necessary for the control of 
epilepsy, the minimum evaluation will be 10 percent (not to 
be combined with any other rating for epilepsy).  Id. at Note 
(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for the 
service-connected disorder for the period from April 15, 
1986, to April 13, 1988.  The reasons follow.

The Board notes that there is no medical evidence that has 
been developed during the time period in question.  However, 
at a May 1984 RO hearing, the veteran testified that he had 
had one seizure in the last year, which had occurred 
approximately one year prior, but that it was because he 
could not afford the medication to control his seizures at 
that time.  Specifically, he stated that he had not taken his 
medication and a few days later, he had a seizure.  He noted 
that the medication he was taking, Dilantin, had controlled 
his seizures.  At an August 1984 VA examination, the veteran 
reported having four to five seizures per year.  When the 
veteran filed his application to reopen the claim for service 
connection for a seizure disorder in April 1986, he did not 
address the frequency of his seizures; rather, he addressed 
only why he felt his seizure disorder had been incurred in 
service.  The lay statements that the veteran submitted in 
connection with his application to reopen also fail to 
address the frequency of the veteran's seizures.  
Additionally, when service connection was granted and a 
10 percent evaluation was assigned, the veteran's argument 
that he warranted a higher evaluation was not based upon the 
frequency of his seizures, but that he had waited so long for 
service connection to be granted that he should be granted a 
higher evaluation.  Further, at the May 2000 hearing before 
the undersigned, the veteran did not address the frequency of 
his seizures between 1986 and 1988.

In the April 1988 private medical record, upon which the RO 
determined that the 40 percent evaluation for the seizure 
disorder was warranted, it shows that the veteran was seen 
following having a seizure.  The veteran reported he had not 
been consistent with taking Dilantin, as he should have, and 
had not taken it that morning.  Laboratory findings showed 
that the veteran's Dilantin level was zero.  There is no 
medical evidence and no lay evidence from 1986 to 1988 
showing that the veteran had at least 1 major seizure in the 
last 2 years; or at least 2 minor seizures in the last 
6 months.  

Based upon the Board's review of the evidence, it finds that 
the 10 percent evaluation is appropriate.  In May 1984, the 
veteran testified, under oath, that he had not had a seizure 
in one year and that his seizures were under control with the 
Dilantin.  He noted that he had had a seizure one year prior 
when he had failed to take his medication.  This is 
indicative of his seizure disorder being under control on 
medication.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910 at 
Note (1).  The evidence in the record as of 1986 had shown 
that the veteran had a confirmed diagnosis of a seizure 
disorder.  That would also fall under the 10 percent 
evaluation.  Id.  Supporting the determination that the 
veteran's seizure disorder is controlled on medication is the 
April 1988 private medical record, wherein the veteran 
admitted he had not taken Dilantin and subsequently had a 
seizure.  Id.  

The Board is aware that at the August 1984 VA examination, 
the veteran reported that he had four to five seizures a 
year.  The Board has accorded more probative value to the 
veteran's testimony at the May 1984 hearing, which was stated 
while he was under oath.  Additionally, the report of having 
four to five seizures a year is not corroborated and was not 
made under oath.  Again, there is no evidence during the time 
period in question that shows the frequency of the veteran's 
seizures-both medical and lay.  The veteran has not alleged 
that a higher evaluation should be granted because his 
seizures were more frequent than the 10 percent contemplates.  
The objective evidence of record does not provide a basis to 
grant the veteran a higher evaluation for the seizure 
disorder between April 1986 and April 1988.  Without 
competent evidence that the veteran was having more frequent 
seizures, no more than a 10 percent evaluation is warranted 
between April 1986 and April 1988.

The veteran is competent to report his symptoms, however, as 
stated above, the veteran has not alleged that his seizures 
were more frequent than the 10 percent evaluation 
contemplates during the time period in question.  The Board 
has thoroughly reviewed the evidence of record and finds that 
taking the veteran's contentions into account and the medical 
evidence prior to and following the time period in question, 
an evaluation in excess of 10 percent is not warranted for 
the service-connected seizure disorder.  For the reasons 
stated above, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 

Accordingly, in view of the denial of entitlement to an 
increased evaluation during the time period in question, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
seizure disorder for the period from April 15, 1986, to April 
13, 1988, is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


